EXHIBIT 10.21

 

DIRECTOR COMPENSATION

 

On February 11, 2004, the Compensation Committee approved a grant to each of the
directors other than Mr. E.M. Carpenter of 1,550 restricted stock units under
the Barnes Group Inc. Stock and Incentive Award Plan. These restricted stock
units vest as follows: 40% on the second anniversary of the grant date and an
additional 20% on the third, fourth and fifth anniversaries of the grant date.
Vesting accelerates in full in the event of a change-of-control, or retirement
from the Board of Directors more than two years after the grant date and after
attaining age 70. Dividend equivalents equal to the dividend per share are paid
on each restricted stock unit on each dividend payment date.

 

Effective January 1, 2004, the fee for non-employee directors attending a board
or committee meeting was set at $1,500; provided, that the fee for a telephonic
meeting or telephonic participation in a non-telephonic meeting is $1,000. In
addition to the annual director retainer of $35,000 paid to non-employee
directors, non-employee committee chairpersons are paid an annual retainer as
follows: Audit Committee Chair, $10,000; Compensation and Management Development
Committee Chair, $5,000; and other committee chairs, $2,500.